PER CURIAM:
Torrance Jones appeals the district court’s order denying his Fed.R.Crim.P. 36 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. United States, No. 5:96-cr-00079-BO-1, 2010 WL 5173595 (E.D.N.C. Dec. 14, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.